Case 19-34574-KRH        Doc 243       Filed 11/21/19 Entered 11/21/19 14:11:50          Desc Main
                                      Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


   In re:                                                   Chapter 11
   LECLAIRRYAN PLLC,
                                                            Case No. 19-34574 (KRH)
                          Debtor.



            NOTICE OF MOTION AND NOTICE OF HEARING ON MOTION
               FOR LIMITED RELIEF FROM THE AUTOMATIC STAY

         PLEASE TAKE NOTICE THAT R.F. Technologies, Inc. (“RFT”) and Robert Noorian
 (“Noorian”; together with RFT, the “Plaintiffs”) have filed with the Court their Motion for Limited
 Relief from the Automatic Stay (the “Motion”).

        PLEASE TAKE FURTHER NOTICE THAT your rights may be affected. You
 should read these papers carefully and discuss them with your attorney, if you have one in this
 bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

         PLEASE TAKE FURTHER NOTICE THAT an Order Establishing Certain Notice,
 Case Management and Administrative Procedures [Docket No. 38] (the “Case Management
 Order”) was entered by the Court on September 4, 2019, which, among other things, prescribes
 the manner in which objections must be filed and served and when hearings will be conducted. A
 copy of the Case Management Order may be obtained for a fee via PACER at
 http://www.vaeb.uscourts.gov.

          PLEASE TAKE FURTHER NOTICE THAT if you do not timely file and serve a
 written objection to the relief requested in the Motion, the Court may deem any opposition waived,
 treat the Motion as conceded and enter an order granting the relief requested in the Motion without
 further notice or a hearing.

         PLEASE TAKE FURTHER NOTICE THAT if a party wishes to oppose the Motion,
 then such opposition must be filed no later than December 12, 2019 (the “Objection Deadline”),
 by filing with the Court, at the address shown below, a written objection pursuant to Local
 Bankruptcy Rule 9013-1 and the Case Management Order:

                                          Clerk of the Court
                                    United States Bankruptcy Court
                                         701 East Broad Street
                                      Richmond, Virginia 23219

         PLEASE TAKE FURTHER NOTICE THAT in accordance with the Case
 Management Order, you also must serve a copy of your written objection on the Core Group, the
 2002 List and the Affected Entities, as such terms are defined in the Case Management Order.
Case 19-34574-KRH       Doc 243     Filed 11/21/19 Entered 11/21/19 14:11:50          Desc Main
                                   Document      Page 2 of 2


         PLEASE TAKE FURTHER NOTICE THAT a hearing to consider the Motion will
 occur on December 19, 2019 at 1:00 p.m. prevailing Eastern Time. If you timely file a written
 response but fail to attend the hearing the Court may consider any objection you may have waived
 and enter an order granting the relief requested.

 Dated: November 21, 2019                    Respectfully submitted,

                                             R.F. TECHNOLOGIES, INC. and
                                             ROBERT NOORIAN

                                              /s/ Michael Wilson
                                              Michael G. Wilson (VSB #48927)
                                              Michael Wilson PLC
                                              PO Box 6330
                                              Glen Allen, VA 23058
                                              (804) 614-8301
                                              mike@mgwilsonlaw.com

                                              Counsel to the Plaintiffs




                                                2
